Citation Nr: 1438198	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing before a traveling section of the Board ("Travel Board hearing") in August 2013.  See July 2013 letter.  The day before the hearing, the Veteran's representative contacted VA and asked to have the Veteran's hearing rescheduled, as the Veteran was severely ill and unable to travel due to his illness.  See August 2013 letter.

The Acting Veterans Law Judge assigned to conduct the August 2013 Travel Board hearing determined that good cause was presented to reschedule the hearing and the Veteran has been notified of this determination under separate cover.  As a result, a remand is required to allow the AOJ to reschedule the Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



